Fourth Court of Appeals
                                San Antonio, Texas
                                       August 6, 2018

                                   No. 04-18-00332-CV

                    GUARANTEED INSPECTION SERVICES, INC.,
                                  Appellant

                                             v.

                     Patricia B. GATEWOOD and Albert C. Alvarado,
                                      Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-17176
                   Honorable Barbara Hanson Nellermoe, Judge Presiding


                                      ORDER
       Appellees’ brief was due on July 31, 2018. See TEX. R. APP. P. 38.6(b). After the due
date, Appellees filed an unopposed motion for a twenty-one day extension of time to file
Appellees’ brief.
       Appellees’ motion is GRANTED. Appellees’ brief is due on August 21, 2018.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court